Citation Nr: 0638687	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  05-01 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-operative residuals 
of a partial right knee patellectomy.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from October 1974 to 
January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge sitting at the Jackson RO.  

In the January 2004 rating decision, the RO granted the 
veteran's petition to reopen his claim for service connection 
for post-operative residuals of a partial right knee 
patellectomy.  The claim was then denied on the merits.  The 
Board points out that regardless of what the RO has done, the 
Board must address the question of whether new and material 
evidence has been received to reopen the claim for service 
connection because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Hence, the Board has characterized the claim for 
service connection as a claim to reopen.  

The Board's decision on the veteran's petition to reopen his 
claim for service connection for post-operative residuals of 
a partial right knee patellectomy is set forth below.  The 
underlying claim for service connection is addressed in the 
remand following the decision.  


FINDINGS OF FACT

1.  In an April 1975 rating decision, the RO denied the 
veteran's claim for service connection for post-operative 
residuals of a partial right knee patellectomy.  Although 
notified of that denial in May 1975, the veteran did not 
appeal the decision.  

2.  Additional evidence associated with the claims file since 
the RO's April 1975 denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for post-operative residuals of a partial right knee 
patellectomy.  


CONCLUSIONS OF LAW

1.  The April 1975 RO decision that denied service connection 
for post-operative residuals of a partial right knee 
patellectomy is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  Since the April 1975 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for post-operative residuals 
of a partial right knee patellectomy are met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 1975 rating decision, the RO denied the veteran's 
claim for service connection for post-operative residuals of 
a partial right patellectomy.  The veteran was notified of 
the decision the following month but did not appeal.  Thus, 
the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  In August 2003, the veteran sought to 
reopen his claim.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

During the pendency of the veteran's appeal VA revised 
38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claim.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the April 1975 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The RO denied the veteran's claim in April 1975 based on its 
review of the veteran's service medical records and the 
apparent lack of medical evidence demonstrating that the 
veteran's right knee disability was incurred in or aggravated 
by his active military service.  As such, the RO found that a 
grant of service connection was precluded.  

A review of the medical evidence added to the record since 
the RO's April 1975 rating decision includes a report of 
March 2004 medical examination from Thomas Purser III, M.D.  
The report notes that Dr. Purser had treated the veteran for 
right knee pain for several years, and that the veteran had 
undergone right knee surgery in 1973, at which time an 
arthrotomy, meniscectomy, and partial patellectomy were 
performed, the latter because of a fracture.  In particular, 
Dr. Purser noted the following: 

[The veteran] was inducted into the U.S. Navy in 
October 1974 going to boot camp at San Diego.  He 
developed severe pain with marching in the second 
month of training.  Marching and calisthenics 
aggravated the symptoms and pain.  Because of the 
pain, swelling, and loss of motion that he 
developed he was discharged medically on January 
31, 1975.  There have been symptoms and signs of 
progressive arthritic changes over the years with 
a progressive limp due to pain[,] swelling and 
limited motion.  

Dr. Purser concluded with the following: 

Because of his injury of the right knee and 
subsequent surgery in 1973 and 1974 [the veteran] 
has developed progressive degenerative changes 
with spurring, chondromalacia, and joint loss.  

The Board finds that the above March 2004 examination report 
is "new" in the sense that it was not previously before 
agency decision makers.  The Board also finds that the March 
2004 examination report is not cumulative or duplicative of 
evidence previously considered and is "material" for purposes 
of reopening the veteran's claim.  In this regard, while Dr. 
Purser's conclusions regarding any in-service aggravation of 
a pre-existing right knee disability are not exactly clear, 
the Board finds such conclusions relate to an unestablished 
fact necessary to substantiate the claim and raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

As new and material evidence, in the form of the report of 
March 2004 medical examination from Dr. Purser, has been 
submitted, the criteria for reopening the claim for service 
connection for post-operative residuals of a partial right 
knee patellectomy have been met.  


ORDER

As the criteria for reopening the claim for service 
connection for post-operative residuals of a partial right 
knee patellectomy have been met; to this limited extent, the 
appeal is granted.  


REMAND

In light of the Board's conclusion that the claim for service 
connection for post-operative residuals of a partial right 
knee patellectomy is reopened, the claim must be considered 
on a de novo basis.  The RO undertook such review as is 
reflected in the November 2004 statement of the case.  
However, the Board finds that additional development on the 
veteran's claim on appeal is warranted.  

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment; or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111 (West 2002); see also 
38 C.F.R. § 3.304(b) (2006); Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  In addition, VA's General Counsel has 
held that to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  VAOPGCPREC 3-2003 (2003).  

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2006).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as compared to the 
symptoms, worsened.  See Maxon v. West, 12 Vet. App. 453, 458 
(1999).  

Here, service medical records reflect the veteran's reported 
history of suffering a right knee injury playing football and 
that surgery was required to remove bone chips.  Post-service 
testimony from the veteran further supports his report of 
right knee surgery prior to service.  Furthermore, a February 
1973 operation report from Andin McLeod, M.D., reflects that 
the veteran underwent a right knee arthrotomy which involved 
removal of a mass of the superior lateral pole of the right 
patella.  The post-operative diagnosis was "accessory 
ossification center, probably versus synovial chondroma, 
continguous [sic] right patella."  The Board also finds 
noteworthy the veteran's testimony that about nine months 
after his surgery, he was able to participate in sports-
related activities without problems in his right knee.  

As reflective above, Dr. Purser noted that he treated the 
veteran for several years for right knee pain.  In this case, 
Dr. Purser's findings and conclusions are found to be 
somewhat equivocal regarding an aggravation during service of 
any pre-existing right knee disability.  Standing alone, the 
report of March 2004 medical examination provides information 
and findings suggesting a worsening, but little more.  In 
this regard, a June 1979 letter from Ralph Wicker, M.D., 
concerning a follow-up examination of the veteran for a back 
disability, reflects that the veteran was reportedly walking 
and moving about without difficulty.  

Therefore, the Board believes the veteran should be afforded 
a VA medical examination which must include a medical opinion 
from the examiner as to whether any currently diagnosed right 
knee disability had its onset in or was made permanently 
worse (beyond natural progression) during the veteran's 
active military service.  38 U.S.C.A. § 5103A(d) (West 2002).  
Under these circumstances, the RO should arrange for the 
veteran to undergo an orthopedic examination at an 
appropriate VA medical facility.  The Board emphasizes to the 
veteran that failure to report to the scheduled examination, 
without good cause, could result in a denial of his claim.  
See 38 C.F.R. § 3.655(b) (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, the claim is REMANDED for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  After securing any additional 
records, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination.  All appropriate testing, 
including X-rays, should be conducted and 
all clinical findings should be reported 
in detail.  The examiner should be asked 
to review the claims file and examine the 
veteran.  

The examiner should provide an opinion as 
to the medical probability that any 
currently diagnosed right knee disability 
had its onset in or was made permanently 
worse (beyond natural progression) 
during, the veteran's active military 
service.  Specifically, the examiner 
should indicate whether it is clearly 
shown that there was no worsening during 
service and explain his/her reasoning.  
In rendering the opinion, the examiner 
should consider the February 1973 
operative report from Andin McLeod, M.D.; 
the veteran's service medical records; as 
well as the June 1979 letter from Ralph 
Wicker, M.D.; and the report of March 
2004 medical examination of Thomas 
Purser, M.D.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal 
in light of all pertinent medical 
evidence and legal authority.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO. The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


